Citation Nr: 1428447	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  12-06 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to October 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right ankle disability.

The Board finds that a right ankle fracture was noted upon entry into service.  The Veteran reported a history of broken bones on his August 1967 pre-induction examination, and the examiner who conducted the Veteran's pre -induction examination wrote "Fx Rt. ankle, no sequelae" under a heading entitled "physician's summary and elaboration of all pertinent data."  On the Veteran's enlistment examination in December 1967, an examiner wrote "Fx ankle R," under a heading entitled "defects noted."  

As the condition of a right ankle fracture was recorded on the Veteran's entrance examination, that condition, although apparently not symptomatic at the time, was "noted" upon entry into service.

The service records document that the Veteran suffered a right ankle sprain in February 1969 while playing basketball.  An October 1969 discharge examination does not show any noted abnormalities of the feet or lower extremities.

The post-service medical records reflect that the Veteran was issued a right ankle brace for complaints of recurrent pain.  He is also shown to have undergone surgical removal of a right upper ankle nodule in 2010.  The records also include findings of "very diminished, to very absent, reflexes" in his ankles as well as "repeated episodes of rt. ankle sprain."  

VA examinations were provided in January 2010 and February 2012; however, the reports are inadequate to properly adjudicate the claim.  Neither opinion addresses the salient question of whether the evidence is clear and unmistakable that a pre-existing right ankle condition was aggravated as a result of military service.  In addition, neither opinion reflects appropriate consideration of the Veteran's competent report of recurrent right ankle pain since discharge or the December 2009 witness statement which indicates the Veteran had right ankle pain and problems for at least 26 years, both of which the Board finds credible.  For these reasons, a new examination and opinion is required.

Finally, it appears there may be pertinent medical records that are not yet associated with the file.  At the VA examination in November 2010, the Veteran reported that he sought private treatment for his ankle following military discharge.  On remand, he should be asked to identify all treatment received for this disability and, to either provide such records or authorize VA to do so.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment received for a right ankle disability since discharge from service.  After securing any necessary releases, obtain all identified records, to include VA records dated since February 2012.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.

2.  Schedule the Veteran for a VA examination by an appropriate professional for the claimed right ankle disability.  The entire claim file (i.e., the paper claim file, to include a copy of this remand and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether the right ankle disability that pre-existed the Veteran's entrance into service was clearly and unmistakably not aggravated during service; or, if it was aggravated, that any increase was clearly and unmistakably due to the natural progression of the disability.

The term "aggravated" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.

In formulating the above opinion, the examiner is to accept that the Veteran had recurrent ankle pain and/or other difficulties after service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



